Case 16-06254        Doc 27     Filed 03/25/19     Entered 03/25/19 16:31:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 06254
         Tracey S Raper

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/25/2016.

         2) The plan was confirmed on 04/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/31/2018.

         5) The case was Dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-06254             Doc 27         Filed 03/25/19    Entered 03/25/19 16:31:34                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $20,880.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                           $20,880.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,382.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $892.08
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,274.08

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ashro Lifestyle                         Unsecured         439.00        439.89           439.89           0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00         563.57           563.57           0.00        0.00
 Comenity Bank/Roamans                   Unsecured           0.00           NA               NA            0.00        0.00
 CornerStone Education Loan Services     Unsecured           0.00      4,767.93         4,767.93           0.00        0.00
 Global Lending Services                 Secured       18,501.00     18,501.00        18,501.00       9,783.74    1,831.07
 Global Lending Services                 Unsecured            NA         543.80           543.80           0.00        0.00
 IC Systems, Inc                         Unsecured          91.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         531.00        531.66           531.66           0.00        0.00
 Midland Funding LLC                     Unsecured           0.00        138.68           138.68           0.00        0.00
 OneMain Financial                       Unsecured           0.00        868.54           868.54           0.00        0.00
 OneMain Financial                       Secured        5,976.00       3,413.00         3,413.00      3,413.00      178.11
 Portfolio Recovery Associates           Unsecured           0.00        393.58           393.58           0.00        0.00
 Portfolio Recovery Associates           Unsecured         400.00        392.07           392.07           0.00        0.00
 Portfolio Recovery Associates           Unsecured         587.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured         403.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates           Unsecured           0.00        575.50           575.50           0.00        0.00
 Preferred Auto Body                     Secured           400.00          0.00           400.00        400.00         0.00
 Quantum3 Group                          Unsecured         455.00        455.72           455.72           0.00        0.00
 Quantum3 Group                          Unsecured         903.00        903.60           903.60           0.00        0.00
 Quantum3 Group                          Unsecured         355.00        397.93           397.93           0.00        0.00
 Quantum3 Group                          Unsecured         328.00        328.50           328.50           0.00        0.00
 Quantum3 Group                          Unsecured         401.00        401.14           401.14           0.00        0.00
 Quantum3 Group                          Unsecured         373.00        373.07           373.07           0.00        0.00
 Quantum3 Group                          Unsecured         461.00        505.58           505.58           0.00        0.00
 Quantum3 Group                          Unsecured         847.00        847.43           847.43           0.00        0.00
 Quantum3 Group                          Unsecured         949.00        949.07           949.07           0.00        0.00
 Stoneberry                              Unsecured           0.00        218.84           218.84           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-06254        Doc 27      Filed 03/25/19     Entered 03/25/19 16:31:34             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $22,314.00         $13,596.74           $2,009.18
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $22,314.00         $13,596.74           $2,009.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,596.10               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,274.08
         Disbursements to Creditors                            $15,605.92

 TOTAL DISBURSEMENTS :                                                                     $20,880.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
